

115 HR 6209 IH: To amend the Fair Housing Act to provide that it is unlawful for any person engaging in a residential real estate-related transaction to discriminate against any person in making available such a transaction, or in the terms or conditions of such a transaction, because all or part of the person’s income derives from a source located in Puerto Rico or any other territory of the United States, and for other purposes.
U.S. House of Representatives
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6209IN THE HOUSE OF REPRESENTATIVESJune 25, 2018Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Fair Housing Act to provide that it is unlawful for any person engaging in a
			 residential real estate-related transaction to discriminate against any
			 person in making available such a transaction, or in the terms or
			 conditions of such a transaction, because all or part of the person’s
			 income derives from a source located in Puerto Rico or any other territory
			 of the United States, and for other purposes.
	
		1.Mortgage lenders prohibited from discriminating against individuals with income derived from a
 source located in Puerto RicoSection 805(a) of the Fair Housing Act (42 U.S.C. 3605(a)) is amended by inserting before the period at the end the following: , or because all or part of the person’s income derives from a source located in Puerto Rico or any other territory of the United States.
		